Citation Nr: 0101514	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for right elbow disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left elbow surgery as the result of surgical 
treatment provided by the Department of Veterans Affairs in 
March and July 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for a right 
arm disability was previously denied in a March 1993 rating 
decision and the veteran did not file a timely appeal.  The 
August 1998 rating action once again defined the issue 
entitlement to service connection for the right arm disorder, 
rather than presenting the issue as whether new and material 
evidence had been submitted to reopen the claim of service 
connection for a right elbow (arm) disorder.  The Board has a 
duty, under applicable law, to address the "new and material 
evidence" requirement in this claim.  If it is found that no 
new and material evidence has been submitted, the merits of 
the claim may not be considered.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In May 1998 the veteran submitted claims of entitlement to 
service connection for a skeletal condition and depression.  
The RO has not addressed these issues in the first instance.  
Therefore, the issues are referred to the RO for appropriate 
action and initial adjudication.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of left elbow surgery will be addressed 
in the subsequent remand.


FINDINGS OF FACT

1. An unappealed March 1993 rating decision denied the 
veteran's claim of entitlement to service connection for an 
arm disability.  That decision is final.

2.  The evidence received since the March 1993 rating 
decision that denied service connection for an arm disability 
consists of evidence that is either cumulative or redundant 
or does not bear directly or substantially upon the specific 
matter under consideration and is so insignificant as to not 
warrant reconsideration of the merits of the claim on appeal. 


CONCLUSION OF LAW

The March 1993 rating decision that denied service connection 
for an arm disability is final; new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for a right arm disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that that he has a current right arm 
disability as a result of severe right arm infection 
contracted during his service in Korea in 1967 and 1968. 

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, that VA has 
given the veteran and his representative adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

In a March 1993 rating decision, the RO denied the veteran's 
claim for service connection for an arm condition.  The next 
month, he was advised of the RO's decision and his appellate 
rights.  The veteran did not appeal this decision.

The evidence of record at the time of the decision included 
the veteran's service medical records that show he injured 
his arm in August 1967 and was subsequently unable to bend 
his arm.  X-ray studies of the left arm showed no evidence of 
fractures and the arm was placed in a splint.  He was 
diagnosed with a mild sprain.  In October 1967, the veteran 
lacerated his left elbow with barbed wire and developed a 
left elbow infection.  He was hospitalized and treated with 
antibiotics.  An October 1967 field medical card indicates 
that the veteran was stationed in Korea at the time.  At the 
time of the veteran's January 1969 separation examination, he 
gave no history of bone or joint deformity or of a painful 
elbow.  The clinical evaluation of his upper extremities was 
normal.  His service medical records are completely devoid of 
any evidence that the veteran sustained any shrapnel wound or 
injury to either arm.

Also of record were VA treatment records, dating from July 
1991 to November 1992, which show treatment for a chronically 
draining right olecranon abscess.  The November 1992 
discharge summary shows that the veteran reported right arm 
surgery in 1990 secondary to an old shrapnel injury in 
Vietnam.  He was diagnosed with right chronic olecranon 
bursitis.  

In June 1998 the veteran submitted a claim of entitlement to 
service connection for a right arm disability.  The Board 
perceives this claim as an attempt to reopen the previously 
denied claim, as the March 1993 rating decision denied 
service connection for a more general arm disability, that 
would include a right arm disability.  Moreover, the 1993 
decision was based in part on medical evidence of a right arm 
disability.

Evidence submitted after the March 1993 rating decision, 
includes a January 1998 orthopedic evaluation conducted by 
Joel R. Cox, Jr., M. D.  At that time the veteran gave a 
history of treatment for right elbow pain, stiffness and 
drainage.  He dated the onset of his symptoms to a piece of 
metal shrapnel working its way out of his elbow.  He was 
diagnosed with chronic suppurative olecranon bursitis.  VA 
treatment records, dating from January to August 1998 show 
that the veteran underwent a right olecranon bursectomy in 
February 1998, for chronic right elbow drainage that he 
attributed to an old shrapnel injury.  A March physical 
examination shows evidence of right elbow with dehiscence 
granulating surgical scar with drainage.  An April progress 
note shows that the right elbow scar was still granulating 
well.  The balance of the treatment records concerned the 
veteran's left elbow disability.

Analysis

Since the veteran did not appeal the March 1993 rating 
decision, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103.  This claim 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the VA and private treatment records 
submitted after the March 1993 rating decision are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The additional records are 
cumulative of the evidence noted in the November 1992 VA 
discharge summary that showed the veteran's history of a 
right arm disability due to a shrapnel wound in Vietnam and 
indicating a diagnosis of right chronic olecranon bursitis.  
This evidence was considered at the time of the March 1993 
rating decision.  The veteran's service medical records show 
no evidence that the veteran served in Vietnam or received a 
shrapnel injury to his right arm.  The veteran' s own 
statements regarding the etiology of his right arm disability 
are not probative as he is not shown to have the medical 
expertise sufficient to render an opinion as to what is 
essentially a question of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As the evidence received 
since the March 1993 rating decision to deny service 
connection for an arm disability is not new and material, the 
claim for service connection for a right elbow disability is 
not reopened.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for a right elbow 
disability is not reopened.


REMAND

The veteran has applied for compensation for residuals of 
left elbow surgery as the result of surgical and medical 
treatment provided by the Department of Veterans Affairs from 
March to July 1998.  He identifies his residuals as a "cut 
ulnar nerve deficit" or permanent paralysis of his left arm, 
hand and two fingers.  He contends that his left ulnar nerve 
was cut during the March 1998 VA left olecranon bursectomy in 
part because of left elbow infections.  He further contends 
that VA was negligent in its treatment of his left olecranon 
bursitis by not providing him with intravenous antibiotics 
before and after the initial surgery and by failing to 
provide oral antibiotics immediately after the surgery.  

July and August 1998 VA treatment records show that the 
veteran was diagnosed with severe left ulnar neuropathy and 
left ulnar nerve deficit respectively.  The August 1998 
progress note indicates that the veteran's ulnar nerve was 
damaged as a result of chronic infection and ulceration.  He 
was assessed with a total temporary disability that was 
expected to last at least 9 months.  He was scheduled to 
undergo surgery later that month for ulnar nerve 
transposition and a possible nerve graft.  There are no 
further treatment records in his claims file.  If this 
surgery was performed, the operation report and follow-up 
treatment would be relevant to his claim.

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  As 
noted previously, an August 1998 treatment record attributes 
the veteran's neuropathy to chronic infections.  Earlier 
treatment records show that the veteran had peripheral 
vascular disease.  There is no indication whether or not he 
was initially given antibiotics after surgery; however, some 
records indicate that he was noncompliant with medication and 
that he discontinued wearing a splint on his own judgment.  
The Board finds that it would be helpful to afford the 
veteran a neurological examination to identify whether he 
currently has any ulnar nerve deficit and if so, to offer a 
medical opinion with regard to his contentions of VA 
negligence.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claim.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which have not 
been previously secured.  Any records 
received should be associated with the 
claims folder.

2.  The RO should also obtain the 
complete records, including, but not 
limited to progress notes, medication 
orders, nursing notes, for all treatment 
rendered the veteran from VA Medical 
Center in Charleston, South Carolina, 
dated from March 17, 1998 to the present.  
Any records received should be associated 
with the claims folder.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

4.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
neurological examination, by a 
neurologist who did not treat the 
veteran, to evaluate the nature and 
extent of any left ulnar nerve deficit, 
if found to be present.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner 
for review prior to the examination.  All 
indicated studies should be performed.  
Based on the medical findings and a 
review of the claims folder, the examiner 
is asked to offer an opinion as to the 
etiology of the veteran's ulnar nerve 
deficit, whether it was a result of the 
veteran's willful misconduct, the natural 
progression of his disease or the result 
of VA medical or surgical treatment.  If 
the examiner should determine that the 
ulnar nerve deficit was the result of VA 
treatment, an opinion is requested 
regarding whether the neuropathy was 
reasonably foreseeable.  Should the 
examiner determine that the disability 
was not reasonably foreseeable, an 
opinion should be offered as to whether 
injury was the result of carelessness, 
negligence, lack of proper skill, error 
of judgment or a similar instance of 
fault on the part of VA in its medical or 
surgical treatment.  If the examiner is 
unable to provide the requested opinions, 
the report should so state.  Any opinion 
provided should be supported by a 
complete rationale.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

